     Case 2:20-cv-01524-JFW-E Document 26 Filed 10/05/20 Page 1 of 1 Page ID #:2272



 1

 2

 3

 4
                                                          JS-6
 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11    NATHAN HALL,                  )       NO. CV 20-1524-JFW(E)
                                    )
12                   Petitioner,    )
                                    )
13         v.                       )       JUDGMENT
                                    )
14    JOSIE GASTELLO, Warden,       )
                                    )
15                                  )
                     Respondent.    )
16                                  )
      ______________________________)
17

18         Pursuant to the Order Accepting Findings, Conclusions and

19    Recommendations of United States Magistrate Judge,

20

21         IT IS ADJUDGED that the Petition is denied and dismissed with

22    prejudice.

23

24               DATED: October 5, 2020.

25

26                                      _______________________________
                                                 JOHN F. WALTER
27                                        UNITED STATES DISTRICT JUDGE

28
